Citation Nr: 1426790	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-38 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  In that rating decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation, effective from August 31, 2007.  The Veteran appealed the initial assigned evaluation. 

In August 2010, the Veteran testified before the undersigned during a hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In March 2011, the Board issued a decision that denied an initial rating in excess of 50 percent for PTSD.  The Veteran appealed that March 2011 Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a September 2011 Order, the Court vacated the Board's decision and remanded the claim to the Board for readjudication in accordance with the Joint Motion. 

In August 2012, the Board remanded the case for further development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

In August 2012, the Board remanded the Veteran's case for further development.   The requested development has not been completed; further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet.App. 268, 271 (1998).  

Specifically, the August 2012 remand required a VA psychiatric examiner to acknowledge and reconcile the findings described on the VA examination report in May 2008, the June 2012 private psychiatric evaluation report, and the VA treatment records.  A VA psychiatric examination was conducted in August 2013.  The examination report, however, is silent as to the findings described in the June 2012 private psychiatric evaluation report.   Compliance with the Board's directives is paramount, especially since the June 2012 evaluation includes detailed findings that are inconsistent with those described elsewhere in the record.  

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his claim for a higher rating for PTSD.  Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Return the file to the VA examiner who performed the examination in August 2013 for an addendum opinion.  The examiner must reconcile the findings described on the VA examination reports in May 2008 and August 2013, the June 2012 private psychiatric evaluation report, and the VA treatment records.  Specifically, do the inconsistencies in these reports show distinct periods in which the Veteran's PTSD waxed and waned in severity, or are the inconsistencies the result of error on the part of the examiner(s) in question?

The rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

If the VA examiner who performed the examination in August 2013 is no longer available, the Veteran must be afforded another VA examination that complies with the requirements articulated in the Board's remand in August 2012. 

2.  Thereafter, readjudicate the Veteran's claims.  In adjudicating his TDIU claim, the RO must consider whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



